Citation Nr: 1206962	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for the following disorders:  Multiple musculoskeletal/neurological disorders to include bilateral heel condition, right shoulder condition, low back pain, bilateral knee disorder, and headaches.

2.  Entitlement to service connection for claimed skin conditions (to include whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for acne vulgaris, face and shoulder, and fungal infection of the right foot.)  

3.  Entitlement to an increased rating for residuals of prostate cancer, rated as 40 percent disabling.

4.  Entitlement to an increased rating for PTSD and depression rated as 30 percent disabling.  

5.  Entitlement to an increased rating for diabetes rated as 20 percent disabling.  

6.  Entitlement to a compensable rating for hypertension.  

7.  Entitlement to service connection for sleep apnea, to include as secondary to service connected post traumatic stress disorder (PTSD).

8.  Entitlement to service connection for restless legs syndrome, to include as secondary to service connected post traumatic stress disorder (PTSD).

9.  Entitlement to service connection for an eye disorder claimed as visual problems, to include as secondary to service connected diabetes mellitus.  

10.  Entitlement to a compensable rating for right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefits sought.

The Veteran testified before a Decision Review Officer (DRO) at a hearing held in August 2009.  A transcript of this hearing is associated with the claims folder.  While this hearing discussed a possible withdrawal of some issues, the issues were either not clearly articulated (as seen in page 24 of the hearing transcript), or the decision to withdraw issues was reversed (as seen in page 15-16).  

Subsequently while these issues remained pending on appeal to the Board, the Veteran withdrew additional multiple claims that had been perfected on appeal, via written withdrawals of August 2009 and July 2010.  The Board shall effectuate this withdrawal in the following decision that dismisses these issues.  

The RO in a June 2010 DRO decision granted service connection for multiple issues that were perfected on appeal.  These included entitlement to service connection for peripheral neuropathy affecting the bilateral upper and lower extremities, hearing loss and tinnitus.  Thus, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116   (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030   (Fed. Cir. 1997).  This also renders moot the withdrawal of these issues submitted by the Veteran in his written withdrawal submitted in July 2010 after this decision was issued, and the Board need not address these issues further.  

The Veteran's claim for entitlement to a compensable rating for erectile dysfunction and entitlement to special monthly pension for loss of use of creative organ were withdrawn in February 2008, after he filed a notice of disagreement with these issues, but before he perfected these issues before the BVA.  As there is no perfected appeal of these matters before the Board, such issues are deemed withdrawn, and do not require a formal decision dismissing them from appellate review.  

An appealed claim for entitlement to service connection for heart disease was granted in full by an April 2011 rating decision, and is no longer before the Board.  Grantham, supra.  

The remaining issues of entitlement to service connection for an eye disorder, sleep apnea and restless leg syndrome, and entitlement to increased rating for right inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2009, prior to the promulgation of a decision in the appeal of the matter of entitlement to service connection for a bilateral knees disorder, the veteran withdrew his appeal of this issue.

2.  In July 2010, prior to the promulgation of a decision in the appeal of the matter of entitlement to service connection for multiple musculoskeletal/neurological disorders to include bilateral heel condition, right shoulder condition, low back pain, and headaches, the veteran withdrew his appeal of these issues.

3.  In July 2010, prior to the promulgation of a decision in the appeal of the matter of entitlement to service connection for claimed skin conditions, (to include whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for acne vulgaris, face and shoulder, and fungal infection of the right foot), the veteran withdrew his appeal of these issues.

4.  In July 2010, prior to the promulgation of a decision in the appeal of the matter of entitlement to an increased rating for residuals of prostate cancer rated as 40 percent disabling, the veteran withdrew his appeal of this issue.

5.  In July 2010, prior to the promulgation of a decision in the appeal of the matter of entitlement to an increased rating for PTSD and depression rated as 30 percent disabling, the veteran withdrew his appeal of this issue.

6.  In August 2009, prior to the promulgation of a decision in the appeal of the matter of entitlement to an increased rating for diabetes mellitus rated as 20 percent disabling the veteran withdrew his appeal of this issue.

7.  In July 2010, prior to the promulgation of a decision in the appeal of the matter of entitlement to a compensable rating for hypertension, the veteran withdrew his appeal of this issue.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to service connection for multiple musculoskeletal/neurological disorders to include bilateral heel condition, right shoulder condition, low back pain, bilateral knee disorder, and headaches, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to service connection for claimed skin conditions (to include whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for acne vulgaris, face and shoulder, and fungal infection of the right foot), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to an increased rating for residuals of prostate cancer, rated as 40 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to an increased rating for PTSD and depression rated as 30 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

5.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to an increased rating for diabetes rated as 20 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

6.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to a compensable rating for hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In February 2008, the Veteran timely filed a notice of disagreement (NOD) with a May 2007 RO rating decision, which, in part, denied service connection for the following disorders: bilateral heel condition, right shoulder condition, low back pain, bilateral knee disorder, headaches and for claimed skin conditions (to include whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for acne vulgaris, face and shoulder, and fungal infection of the right foot.)  The NOD also disagreed with this March 2007 rating decision denial of increased ratings for residuals of prostate cancer, PTSD and depression, diabetes and hypertension.  Following the NOD, the RO issued a statement of the case (SOC) in December 2008 which adjudicated all these issues.  The Veteran timely filed a substantive appeal (VA Form I-9) as to all these issues, in December 2008.  38 C.F.R. §  20.302.

Thereafter, the Veteran submitted a written and signed statement dated in August 2009, which in pertinent part, stated that he wished to withdraw the appeal in the matters involving the evaluation of his diabetes and service connection for the knees.  

Subsequently, in a June 2010 rating, the RO granted other claims that were also on appeal, which removed them from appellate status, as discussed above in the introduction.  

Following this action, the Veteran submitted a written and signed statement dated in July 2010, which, in pertinent part, stated that he wished to withdraw the appeals with regard to the following issues: entitlement to increased evaluation for residuals of prostate cancer; entitlement to an increased evaluation for PTSD; and entitlement to an increased evaluation for hypertension.  The Veteran's statement additionally indicated that he wished to withdraw the appeal with regard to the matters of entitlement to service connection for the following:  multiple musculoskeletal/neurological disorders to include bilateral heel condition, right shoulder condition, low back pain and headaches, and claimed skin conditions to include (to include whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for acne vulgaris, face and shoulder, and fungal infection of the right foot.)  

He has thus withdrawn his appeal for the issues of entitlement to service connection for the following disorders: bilateral heel condition, right shoulder condition, low back pain, bilateral knee disorder, headaches, and for claimed skin conditions (to include whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for acne vulgaris, face and shoulder, and fungal infection of the right foot.)  He has also withdrawn his appeal of the denial of increased ratings for residuals of prostate cancer, PTSD and depression, diabetes and hypertension.  Hence, there are no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review these issues.  These issues are therefore, dismissed.


ORDER

The appeal of the claims for entitlement to service connection for bilateral heel condition, right shoulder condition, low back pain, bilateral knee disorder, headaches; and for claimed skin conditions (to include whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for acne vulgaris, face and shoulder, and fungal infection of the right foot) is dismissed.

The appeal of the claims for entitlement to increased ratings for residuals of prostate cancer (currently rated 40 percent disabling), PTSD and depression (currently rated 30 percent disabling), diabetes (currently rated 20 percent disabling) and hypertension (currently rated noncompensable) is dismissed.


REMAND

The Board finds that a remand is necessary for all remaining issues on appeal due to the need for further evidentiary development.  With regard to the service connection claims, further development, to include examinations is necessary to properly ascertain the nature and etiology of these disorders.  

Of note, the Veteran has claimed to have visual problems to include as secondary to diabetes (for which service connection is now in effect).  While he was examined for diabetes in April 2007, to include discussion of visual problems as possible residuals, this only constituted a cursory examination that recited findings from a March 2007 annual eye examination.  The Veteran has testified that he was told by his doctor, that his eye condition involving retinoschisis can be due to diabetes.  Thus a more thorough and current examination is needed to address the nature and etiology of any current eye condition, to include whether any condition shown is being caused or aggravated by his diabetes.  

With regard to claims involving sleep apnea and restless leg syndrome, the Veteran testified at his August 2009 DRO hearing that he essentially believed these claimed disorders are being caused or aggravated by his service connected PTSD.  As there has been no examination to specifically address whether these claimed disorders are being caused or aggravated by his PTSD, such examination is necessary to properly address this matter.  

The Court has held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439 (1995).  

In regard to the increased rating claim for a right inguinal hernia, the Board finds that the most recent VA examination was conducted in February 2007, which is five years ago.  Another examination is needed to ascertain the current severity of this condition.

Additionally, the Board notes that additional evidence has been submitted without a waiver of AOJ review.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who may possess additional records referable to diagnoses and/or treatment for his claimed hernia, eye disorder, sleep apnea and restless legs syndrome.  After securing the necessary release(s), the AOJ should obtain any available records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records. 38 C.F.R. § 3.159 (2011). 

2.  After completion of the above, the Veteran should be scheduled for VA eye disorders examination(s) to determine the nature and etiology of his claimed eye disorder(s).  All indicated tests and studies should be undertaken.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following. 

(a) Does the Veteran have any current, chronic disability of his eyes?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service? 

(b)  If any disabilities of the eyes did not begin in service and were not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected diabetes. 

Each opinion should contain comprehensive rationale based on sound medical principles and facts. 

3.  After completion of the above, the Veteran should be scheduled for VA sleep/neurological disorders examination(s) to determine the nature and etiology of his claimed sleep apnea and restless legs syndrome.  All indicated tests and studies should be undertaken.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following. 

(a) Does the Veteran have any current, chronic disability of sleep apnea and/or restless leg syndrome?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service? 

(b)  If any disabilities of sleep apnea and/or restless legs syndrome did not begin in service and were not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected PTSD. 

Each opinion should contain comprehensive rationale based on sound medical principles and facts. 

4.  The Veteran should also be afforded a gastrointestinal examination to determine the severity of his service-connected right inguinal hernia.  The claims folder, and the applicable Diagnostic Code (7338) for inguinal hernia must be made available to the examining physician and the physician should state that he/she has reviewed the claims folder in the report of examination.  All tests and studies deemed necessary by the examiner should be performed. The examiner should report the pertinent medical complaints, symptoms and clinical findings in detail.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the digestive system, particularly the criteria used in evaluating inguinal hernias (Diagnostic Code 7338). 

The examiner should specifically comment on the presence or absence of recurrence of hernia, and if recurrent, the examiner should comment on its size, whether it is readily reducible or supportable by a truss or belt, and any surgeries done since the last VA examination of February 2007.  If considered inoperable, the examiner should comment on this.  The examiner should provide reasons and bases based on medical judgment and facts for this opinion. 

5.  Thereafter, the AOJ should readjudicate the Veteran's claims for an increased rating and for service connection.  Adjudication of the eye disorders, sleep apnea and restless legs syndrome claims should consider the applicability of 38 C.F.R. § 3.310(a) (2011) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


